THE THIRTEENTH COURT OF APPEALS

                                    13-13-00643-CV


                            FRED HOFFMAN III #1662898
                                      v.
                              CAROL MONROE, ET AL.


                                  On Appeal from the
                       343rd District Court of Bee County, Texas
                           Trial Cause No. B-13-1277-CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed against appellant as he

is exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

August 29, 2014